Citation Nr: 1038528	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Q.H.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO granted service 
connection for PTSD and assigned an initial rating of 30 percent, 
effective May 17, 2005.  In August 2006, the Veteran filed a 
notice of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in December 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2007.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board characterized this claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
although the RO has granted a higher rating during the pendency 
of the appeal of 70 percent for the Veteran's PTSD, effective the 
date of the grant of service connection, inasmuch as a higher 
rating for this disability is available, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the claim for a higher rating remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

The Board's decision addressing the claim for an initial rating 
in excess of 70 percent for PTSD is set forth below.  The matter 
of a TDIU due to PTSD is addressed in the remand following the 
order; this claim is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the May 17, 2005 effective date of the grant of service 
connection, the Veteran's PTSD has been manifested, primarily, by 
suicidal ideation, obsessional rituals, difficulty in adapting to 
stressful circumstances, sleep impairment (to include 
nightmares), and an inability to establish and maintain effective 
relationships; collectively, these symptoms are indicative of no 
more than occupational and social impairment with deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a February 2006 pre-decision letter, the Veteran received 
general notice of what is required to substantiate a claim, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  A 
March 2006 pre-decision letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  In the 
December 2006 SOC, the RO provided the specific criteria for 
higher ratings for PTSD.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the October 2007 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the report of a March 2006 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's June 2007 DRO 
hearing, as well as various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for a higher rating for PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 70 percent rating for PTSD 
under Diagnostic Code 9411.  However, psychiatric disabilities 
other than eating disorders are actually rated pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that Veteran's PTSD has not met the 
criteria for more than a 70 percent rating for PTSD at any point 
since the May 17, 2005, effective date of the grant of service 
connection.

A VA mental health clinic note dated in March 2005 reflects that 
the Veteran had frequent nightmares, flashbacks, social 
isolativeness, and increased startle response.  His affect was 
sad and restricted, but his speech was logical with no evidence 
of cognitive impairment.  At the time, the Veteran's mood was 
depressed, but he denied suicidal and homicidal ideation, as well 
as audio and visual hallucinations.

A June 2005 follow-up record reflects that the Veteran heard 
voices.  He relived war traumas and experienced flashbacks.  He 
checked his doors, locks, and stove ten minutes a day.  He had 
taken jobs that took him away from crowds.  At the time, he 
worked as a truck driver.  The Veteran appeared noticeably 
anxious.

In July 2005 and August 2005, a VA examiner observed that the 
Veteran reexperienced his war experiences twice a week.  The 
Veteran avoided discussing his trauma.  He reported feeling like 
he was being watched, and he sat with his back to the wall.  He 
performed security checks at night, startled easily, and had 
outbursts of anger.  He felt sad, useless, and worthless.  
Although he had no intent or plans to commit suicide, he 
occasionally experienced fleeting homicidal ideation.

In September 2005, a VA examiner noted that the Veteran avoided 
crowds, the news, and movies.  He needed to sit against the wall 
whenever he was in a room, and he checked his locks and windows 
frequently at home.  He reported chronic suicidal ideation 
without a desire, plan, or intent.  He indicated that he had to 
take a lower paying job as he could not stand to be around 
crowds.  It was noted that the Veteran was appropriately dressed 
and groomed.  His speech was normal in rate, volume, and 
response.  His affect was euthymic and constricted.  No audio or 
visual hallucinations were reported.  Insight and judgment were 
deemed good.

A November 2005 VA follow-up note reflects that the Veteran had 
improved.  He continued to experience nightmares about twice per 
week.  He was appropriately dressed and groomed.  His speech was 
noted to be normal in rate and volume.  His mood was reported to 
be better, and his affect was less constricted than on his 
previous visit.  No suicidal or homicidal ideation was present, 
and insight and judgment were good.  No audio or visual 
hallucinations were reported.

In January 2006, the Veteran told a VA examiner that he felt 
increased energy during the day and was sleeping better at night.  
He still experienced avoidance of combat-related stimuli, social 
withdrawal, and sleep disruption.  The examiner noted that the 
Veteran was appropriately dressed, cooperative, and spoke with a 
normal rate, tone, and volume.  His mood was dysthymic.  His 
thought process was logical and goal directed.  Vague auditory 
and visual hallucinations were present, along with vague suicidal 
ideation.  No homicidal ideations were reported.  Judgment, 
insight, and memory were good.  Concentration was fair, but sleep 
was poor.

A February 2006 VA record reflects that the Veteran's flashbacks 
had become less frequent and less severe.  The Veteran reported 
that he was sleeping better at night, and he had a good mood.  He 
was appropriately dressed and groomed, and his behavior was calm 
and cooperative.  His speech was normal in rate and volume.  His 
affect was euthymic.  No suicidal or homicidal ideation was 
present.  No audio or visual hallucinations were noted.  Insight 
and judgment were deemed good.

On VA examination in March 2006, the Veteran reported that he had 
previously felt shame about his symptoms.  He indicated that he 
had been angry and snappy with his children.  He isolated 
himself.  He was not social.  The examiner observed that the 
Veteran was neatly groomed.  His speech was normal in rate and 
rhythm.  There was no evidence of delusions or hallucinations.  
His thought content was logical and goal-directed.  The examiner 
opined that the Veteran was able to maintain daily hygiene and 
activities of daily living.  He experienced suicidal and 
homicidal ideation occasionally.  Anxiety was present.  He had 
intrusive memories, nightmares, and flashbacks.  He experienced 
symptoms of hypervigilance and hyperarousal.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 55.

An April 2006 VA treatment record reflects that the Veteran had 
worsening nightmares several times per week.  He avoided the 
news.  He was appropriately dressed and groomed.  His speech was 
noted to be normal in rate and volume.  His affect was euthymic 
and stable.  His thought process was linear, and there were no 
audio or visual hallucinations.  Insight and judgment were deemed 
good.

In June 2006, the Veteran told a VA examiner that he had 
increased energy during the day and was sleeping better at night, 
although he recently had increased nightmares and flashbacks.  He 
had feelings of anxiety and continued hypervigilance.  He was 
appropriately dressed and cooperative.  His speech was of normal 
rate, tone, and volume.  His affect was noted to be congruent 
with his mood.  His thought process was logical and goal 
directed.  Vague auditory and visual hallucinations were noted, 
along with vague suicidal ideation.  His memory was noted to be 
good, while his concentration was fair.  His sleep was poor.

An August 2006 VA treatment note reflects that the Veteran had 
continued to miss days of work due to his PTSD symptoms.  He 
avoided combat-related stimuli and experienced social withdrawal.  
He was appropriately dressed and spoke at a normal rate.  His 
thoughts were logical, although he experienced vague auditory and 
visual hallucinations.  He expressed a vague suicidal ideation.  
Memory was good, and concentration was fair.  Sleep was poor.  
The examiner noted that the last GAF score assigned was 65.  In 
September 2006, another VA counselor recorded similar symptoms 
and indicated that the last GAF score assigned was 55.

In October and November 2006, a VA physician noted that the 
Veteran missed at least one day per week of work due to problems 
with hypervigilance.  The Veteran was depressed and frustrated 
that he could not function well at work.  He was appropriately 
dressed and groomed.  His behavior was noted to be calm and 
cooperative.  His speech was normal in rate and volume.  The 
Veteran presented a constricted affect and linear thought 
process.  Insight and judgment were good.

March and May 2007 follow-up notes reflects that the Veteran had 
continued impairment with intrusive thoughts, flashbacks, 
nightmares, and hypervigilance.  The examiner found the Veteran 
to be appropriately dressed and groomed with calm behavior.  His 
speech was normal, although his affect was constricted.  No 
suicidal or homicidal ideation was noted.  No audio or visual 
hallucinations were present.  Insight and judgment were deemed 
good.

In January 2007, the Veteran told a VA physician that his 
intrusive thoughts and hypervigilance had worsened.  He said that 
work had become more difficult.  February, March, and June 2007 
follow-up notes reflect that the Veteran felt anxious.  He was 
appropriately dressed and groomed.  His speech was observed to be 
normal in rate and volume.  The examiner stated that the 
Veteran's affect was more constricted than usual.  His thought 
process was linear, and insight and judgment were good.

During his June 2007 RO hearing, the Veteran testified that he 
had difficulty working.  He said that he sometimes would wake up 
crying and screaming.  He reported not being able to work a full 
week.  He relived his Vietnam experiences.  He had difficulty 
talking to other people.  Q.H., the Veteran's spouse, testified 
that Veteran often had nightmares.

In July 2007, the Veteran was hospitalized due to worsening 
symptoms and suicidal ideation.  He reported occasional 
flashbacks and nightmares.  He said that staying busy during the 
day helped him to sleep without difficulty.  He said he had 
chronic suicidal ideation, but he denied homicidal ideation as 
well as hallucinations.  He was neatly groomed with good hygiene, 
and his speech was normal.  His affect was constricted.  Memory 
and concentration were intact.  Insight and judgment appeared 
fair.  On admission, the GAF score assigned was 30.  On 
discharge, the GAF score assigned was 55.

A September 2007 treatment record reflects that the Veteran 
continued to have significant PTSD with nightmares, startle, and 
a heightened awareness.  His suicidal ideation was chronic.  The 
examiner found the Veteran to be well dressed and groomed.  His 
speech was normal.  His thinking was linear and future oriented.  
Insight and judgment were intact.

Collectively, the evidence reflects that, since the May 17, 2005 
effective date of the grant of service connection for PTSD, the 
Veteran's psychiatric symptoms have primarily included suicidal 
ideation, obsessional rituals, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  Such symptoms are indicative 
of occupational and social impairment with deficiencies in most 
areas, the level of impairment contemplated in the 70 percent 
rating assigned.  

The Board points out that at no point since May 17, 2005 has the 
Veteran's PTSD met the criteria for at least the maximum 100 
percent, rating.  The pertinent evidence for this period does not 
reflect  such symptoms as gross impairment in thought processes 
or communication; persistent delusions; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name that are 
characteristic of the 100 percent rating.  The VA medical records 
for this period consistently indicate that the Veteran maintained 
his hygiene and had good memory, insight, and judgment.

In evaluating the Veteran's PTSD, the Board has also considered 
the GAF scores assigned, and the definition of those scores.  
However, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores, alone, provide a 
basis for assignment of any higher rating for the Veteran's 
service-connected PTSD from May 17, 2005.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and the interpretations of the score 
are important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

Under the DSM-IV, GAF scores from 61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score from 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

The Board observes that a VA treatment record from August 2006 
reflects a GAF score of 65, indicative of mild symptoms.  Later 
in August 2006 and September 2006, VA examiners assigned the 
Veteran a GAF score of 55.  Pursuant to the DSM-IV, this score is 
indicative of moderate overall impairment.  These scores 
represent even less impairment than that contemplated in the 
initial 70 percent rating assigned, and thus, provide no basis 
for assignment of any higher rating.  

In July 2007, a VA examiner assigned the Veteran a GAF score of 
30, which conceivably reflects greater impairment than that 
contemplated in the current 70 percent rating.  However, the 
examiner did not substantiate the assignment of that score.  The 
July 2007 VA record includes no indication that the Veteran's 
behavior was considerably influenced by delusions, that the 
Veteran was incoherent, would act grossly inappropriately, or 
stayed in bed all day.  Thus, the assigned GAF score of 30 was 
not supported by actual recorded symptoms.  The Board further 
observes that the GAF score of 30 was given at the beginning of a 
brief hospitalization, and at the end of the hospitalization, the 
Veteran was assigned a GAF score of 55.  Therefore, even if the 
GAF score of 30 was supported by the Veteran's symptoms, it 
merely represented them for a brief period and is not reflective 
of the Veteran's overall symptomatology throughout the period of 
appeal.

Under the circumstances of this case, the Board finds that, since 
the May 17, 2005 effective date of the grant of service 
connection, the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 70 percent rather than 100 
percent rating.  See 38 C.F.R. § 4.7.

On these facts, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial rating in excess of 70 
percent for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, in January 2008, the Veteran indicated that a 70 
percent rating for PTSD did not adequately reflect the problems 
that he experienced on a daily basis.  Additionally, the VA 
outpatient records reflect the Veteran's concerns regarding his 
employability.  In August 2006, the Veteran indicated that he 
missed work due to his symptoms, and he had to turn down jobs 
that involved driving through wooded areas because he became 
confused about where he was and what he was doing.  In May 2007, 
he reported that his job as a truck driver served as a cue to his 
flashbacks, and his job was not secure because of his reduced 
ability to participate in it.  Perhaps most significantly, in 
February 2007, a VA physician noted that it was difficult for the 
Veteran to work consistently with his PTSD symptoms.  
[Parenthetically, the Board notes that, while service connection 
is also in effect for tinnitus (rated as 10 percent disabling), 
the Veteran's PTSD is his highest rated, and, in light of his 
assertion as the rating warranted, his predominant disability.] 

Given the Veteran's and assertions, and the VA physician's 
remarks concerning his employability made in connection with the 
claim for higher rating on appeal, the Board finds the claim for 
a TDIU is essentially a component of the claim for a higher 
rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(holding that where a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU).  

The Board notes, however, that the RO has not considered the 
Veteran's entitlement to a TDIU due to PTSD.  Thus, the Board 
finds that, after giving the Veteran an opportunity to file a 
formal claim for a TDIU due to PTSD, and completing the other 
actions noted below, the RO should adjudicate this matter in the 
first instance, to avoid any prejudice to the Veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Prior to adjudicating the claim for a TDIU due to PTSD, to ensure 
that all due process requirements are met, the RO should give the 
Veteran an opportunity to present information and/or evidence 
pertinent to this claim, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO's letter should also inform the Veteran of the 
information and evidence necessary to support his claim for a 
TDIU due to service-connected PTSD.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA (to include arranging for the 
Veteran to undergo VA examination, if appropriate) prior to 
adjudicating the claim for a TDIU due to PTSD.  



Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to PTSD.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for a 
TDIU due to PTSD.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the Veteran to undergo 
examination, if appropriate), the RO should 
adjudicate the matter of the Veteran's 
entitlement to a TDIU due PTSD in light of 
all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


